Citation Nr: 1029476	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a Board 
hearing in May 2004; the transcript is of record.  This matter 
was remanded in November 2007.  

Subsequent to the April 2010 supplemental statement of the case, 
new evidence was received in support of the appeal, and the 
Veteran, through his representative, waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran engaged 
in combat with the enemy, and his claimed stressors have not been 
verified.  

2.  The Veteran does not have PTSD that is related to his active 
service. 

3.  An acquired psychiatric disorder, to include generalized 
anxiety disorder and depression, was not manifested during 
service, was not manifested within a year of separation from 
active service, and is not otherwise related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


2.  An acquired psychiatric disorder, to include generalized 
anxiety disorder and depression, was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in March 2003, June 2003, and January 2008.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained by 
VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the Veteran of the evidence 
necessary to substantiate his claim.  

In January 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and effective 
date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the November 2007 Board Remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's service treatment records, service 
personnel records, and post-service VA medical records.  Per the 
November 2007 Remand, the evidence of record also contains deck 
logs of the USS Durham and USS Whitfield County.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 
2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

The Veteran's DD Form 214 reflects that he had foreign and/or sea 
service for 11 months and 28 days.  The Veteran's service 
personnel records reflect that he served aboard the USS Durham 
from July 1969 to August 1971.  He was awarded the National 
Defense Service Medal and Vietnam Service Medal, but he did not 
serve in country.  There is no indication that he was awarded the 
Combat Infantryman Badge (CIB).  His DD Form 214 reflects that he 
served as an armor crewman.  Service personnel records reflect 
that the Veteran served with the Echo Company, 2nd Battalion, 4th 
Marines.  

Thus, the Board finds that there is no evidence that the Veteran 
participated in combat during active service, and the Veteran 
does not claim combat service.  With regard to the question of 
whether the Veteran engaged in combat, the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  Because 
the record does not demonstrate that the Veteran engaged in 
combat with the enemy, his alleged in-service stressors must be 
corroborated.  Accordingly, the question which must be resolved 
in this decision is whether the Veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  

The Veteran has asserted that during service, he assisted with 
the disposal of dead bodies off the coast of the Philippines, in 
the town of Zamboanga, following a monsoon sometime between March 
and May 1970.  The Veteran testified that he served on the USS 
Durham at that time.  He also reported that he served aboard a 
ship off the coast of Vietnam, seeing the flashing of bombs, 
watching planes fly overhead, and hearing the gunfire from the 
ground troops, while waiting for orders to serve in combat.  He 
stated that his unit received orders to serve in combat on many 
occasions, only to have those orders revoked.  He felt that the 
military was toying with him by repeatedly revoking these orders.

Attempts were made to verify his reported stressor that his unit 
assisted in the disposal of the dead and wounded following a 
hurricane off the coast of the Philippines between March and May 
1970.  Deck logs were obtained from the Textual Archives Services 
Division pertaining to the USS Whitfield County, which contains a 
chronology that Echo Company was embarked during the period March 
to May 1970.  The deck log indicates that the ship did operate 
off Okinawa and the Philippines from March to May 1970, but was 
not near Vietnam.  Such deck logs do not contain any entry 
pertaining to assistance provided as a result of a hurricane.  
The deck logs contain reports regarding the weather from January 
1, to April 17, 1970, and from April 18 - 20, 1970, which note 
semitropical conditions with heavy rains but does not refer to 
hurricane or typhoon conditions.  From April 20-23, 1970, May 4-
6, 1970, May 8-10, 1970, and May 18-31, 1970, there was calm 
maritime weather with smooth occasional slight seas, with 
occasional rain and thunder showers.  From April 24, to May 3, 
May 7, and May 11 - 17, 1970, they were ashore at Subic Bay and 
experienced typical tropical maritime climate before the start of 
the season, with occasional showers and thunder showers.  Thus, 
such deck logs do not reflect any reports of hurricane and/or 
typhoon conditions during the periods reported by the Veteran 
that a hurricane occurred off the coast of the Philippines.  

Deck logs were also obtained from Textual Archives Services 
Division for the USS Durham for when the ship was off Vietnam and 
in the vicinity of Zamboanga, Republic of the Philippines, and 
copies of relevant log entries, when the ship was in proximity to 
the areas indicated.  The relevant log entries were from March 1, 
to March 31, 1970, and from July 1, to July 31, 1970.  Such deck 
logs do not contain any entries reflecting that assistance was 
provided following a hurricane off the coast of the Philippines.  
Again, per the Textual Archives Services Division, the period of 
April 1, to May 31, 1970 was not deemed relevant as to the ship 
was not in proximity to Zamboanga.

The Board acknowledges the statements and testimony made by the 
Veteran as to his experiences during his period of service; 
however, by law his statements that these events occurred are 
insufficient, by themselves, to establish entitlement to service 
connection.  Because the record does not persuasively show 
participation in combat, the claimed stressors must be 
corroborated.  The Board stresses that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event during 
service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board 
must, therefore, conclude that there is no evidence to 
substantiate that the Veteran's claimed in-service stressors 
occurred.

The Board has considered the diagnoses of PTSD which are 
reflected in VA outpatient treatment records; however, the Board 
notes that such diagnoses were related to the Veteran's 
unverified and uncorroborated report of assisting with the dead 
and wounded during the hurricane in the Philippines.  

Specifically, in January 2002, the Veteran sought initial VA 
outpatient treatment, reporting that he had been diagnosed with 
PTSD while in prison.  The Veteran reported being in the Marines 
in Vietnam on a medical ship and felt scared that he would get 
hurt or shot, and he handled a lot of wounded.  He also did duty 
in the Philippines helping out after a hurricane which left a lot 
of dead and wounded, and he specifically recalled seeing dead 
children.  He was referred for a PTSD evaluation.

Thereafter, in January 2002, the Veteran underwent a mental 
health evaluation.  The Veteran reported that he was a medic's 
assistant and handled many dead, wounded, body-bagged on a 
medical ship off Vietnam.  The ship was also sent to the 
Philippines after a hurricane and there were many dead, wounded, 
and dismembered.  The assessment was PTSD, depression, and 
alcohol abuse.

In April 2002, the Veteran underwent a VA examination.  The 
Veteran reported the incident in which there was a hurricane in 
the Philippines and his ship was sent to assist the living 
personnel.  He reported seeing many dead bodies, including bodies 
of children.  He reported that the ship was en route to Vietnam 
water and he would see bombings and hear bombings in the distance 
and see flashes of light.  The ship's orders were changed and 
went to Hong Kong and then back to Vietnam waters.  He felt like 
mind games were being played and that he was going to die.  He 
participated in drinking and also had difficulty controlling his 
anger.  Post-service, he has been arrested 24 times for assault, 
battery, possession of class B substances, breaking and entering, 
and driving without a license.  He has spent approximately a 
total of 8 years in jails.  On mental status examination, the 
examiner diagnosed generalized anxiety disorder, opiate abuse in 
partial remission, and chronic alcohol abuse.  

In May 2002, the Veteran underwent a PTSD assessment.  He 
reported the hurricane incident in the Philippines, and reported 
hearing frequent noises while off the coast of Vietnam, to 
include seeing the flashing of bombs, watching planes overhead, 
and hearing the gunfire from the ground troops as he stood aboard 
his ship waiting for his orders to serve in combat.  The examiner 
diagnosed PTSD and alcohol dependence.

While acknowledging that a diagnosis of PTSD is reflected in the 
records based on the Veteran's purported in-service experiences 
and post-service symptomatology, critical elements of this 
diagnosis, most fundamentally those concerning the existence of 
stressors, appear to be based wholly upon statements of history 
provided by the Veteran.  Whether the Veteran was actually 
exposed to a stressor in service is a factual determination and 
the Board is not bound to accept such statements simply because 
treating medical providers may have done so.  As detailed, the 
hurricane stressor reported by the Veteran has not been able to 
be independently verified and the Veteran has not offered any 
supporting evidence, other than his unsubstantiated testimony.  
The Board is not bound to accept medical opinions diagnosing PTSD 
that are based on history supplied by the Veteran, where that 
history is unsupported by the evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board has considered the Veteran's report of hearings bombs 
in the distance and seeing flashes of light, his feeling that 
mind games were being played due to the ship's orders being 
changed, and his fear that he was going to die.  The Board does 
not find that that such reports constitute fear of hostile 
military or terrorist activity as there is no indication that the 
Veteran experienced, witnessed, or confronted an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  As detailed, the Veteran served aboard a ship and never 
served in country in Vietnam, and he only reported hearing bombs 
and seeing light, and did not report experiencing or witnessing 
any specific event.  The hurricane event was not one that 
involved hostile military or terrorist activity, and in any event 
has not been verified through proper channels.  

In conclusion, there is no persuasive evidence that the Veteran 
engaged in combat and the only evidence of in-service stressors 
are contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of service 
connection for PTSD is not established.  Furthermore, the Board 
notes that the Veteran's post-service medical providers appear to 
have rendered a diagnosis of PTSD based upon the Veteran's 
uncorroborated accounts as to his in-service experience, and such 
diagnoses are not based on any fear of hostile military or 
terrorist activity.  A diagnosis of PTSD which is based on 
examinations which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible supporting 
evidence of an in-service stressor, and because the diagnosis of 
PTSD in the record lacks probative value, the Board concludes 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.  The benefit 
sought on appeal must, accordingly, be denied.


Acquired psychiatric disorder

The Board has also considered entitlement to service connection 
for an acquired psychiatric disorder, to include generalized 
anxiety disorder and depression.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4 (2009).  A September 1969 clinical entry reflects 
that the Veteran's affect was appropriate and that he had no 
psychological disorder.  An examination was conducted in July 
1971; however, there were no clinical evaluation entries.  He was 
released to return to active duty.  

As detailed hereinabove, generalized anxiety disorder and 
depression were diagnosed in or about 2002, which constituted a 
period of approximately 30 years after separation from service.  
A prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
Likewise, at the time such diagnoses were rendered, the Veteran 
had discussed stressors which have either not been verified 
through proper channels or occurred subsequent to service.  There 
is otherwise no clinical indication of an acquired psychiatric 
disability that began during his period of active service, and 
the evidence is devoid of an opinion which etiologically links 
any acquired psychiatric disability to his period of service.  
The Board finds that it is unnecessary to schedule the Veteran 
for a VA examination with regard to the etiology of such current 
disabilities, as there is no suggestion that any such 
disabilities are related to service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that the 
weight of the evidence is against the presence of a disease or 
injury during a period of service, and a causal nexus between a 
current psychiatric disability to his period of service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for an acquired psychiatric disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include generalized anxiety disorder and 
depression, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


